Citation Nr: 1629842	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for allergic disorder, to include rhinitis or sinusitis (claimed as allergies).

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in February 2014; a transcript of that hearing is associated with the claims file.

The case was initially before the Board in December 2014, when the Board remanded the above claims for development.  The case was returned to the Board in December 2015, at which time the above claims were again remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2015 remand, the Board remanded the claims for service connection for lumbar spine and allergic disorders for addendum opinions; such were obtained in January 2016.  Ultimately, the examiner opined that he would be resorting to speculation to say that those disorders were related to military service.  Those opinions are clearly inadequate as the examiner did not explain why it would be necessary to resort to speculation.  

With regards to the Veteran's eye claim, the Board also remanded that claim in December 2015 in order to obtain an addendum; the Veteran underwent another VA eye examination in January 2016.  In the Board's December 2015 remand instructions, the examiner was instructed to address the noted diagnoses of conjunctivitis, blepharitis, and dry eye syndrome; the examiner only addressed dry eye syndrome, noting that there was no current diagnosis of conjunctivitis or blepharitis.  As the examiner was asked to specifically opine as to these disorders, the opinion obtained is clearly inadequate.  

The examiner was also asked to address whether the Veteran's refractive error had a superimposed disorder as a result of military service, including specifically noted incidents.  The examiner noted that there was no diagnosis or etiology found, as a dilated fundus assessment with thorough retinal examination failed to reveal any evidence of pathology that would be in keeping with field results in exam or visual acuity testing; he stated that the results were "more constant" with malingering.  The Board assumes that the examiner meant "more consistent" with malingering; however, that aside, the examiner clearly did not address the noted service treatment records, as instructed.  Thus, the Board finds this portion of the examiner's opinion is also inadequate.  

Finally, with respect to the bilateral knee claims, those claims were also remanded in December 2015.  In that remand, the examiner was asked to provide a diagnosis for the Veteran's right knee.  The examiner's response to that remand instruction was that he could not "find any historical or clinical basis at this time for a diagnosis of the right knee."  He then concluded that it was less likely that the Veteran's current complaints of a right knee condition had its onset in service.  The opinion is internally inconsistent and confusing; it's unclear whether the Veteran has a current right knee disability and if so what the nature of that disability is (i.e., is it arthritis?  Or a meniscal injury?).  The Board cannot tell because the examiner did not indicate what the Veteran's diagnosis of his "right knee condition" was.

With respect to the Veteran's left knee disorder, the examiner opined that it was less likely that the left patellar contusion and left knee sprain in service were significant enough to cause DJD later; he did not provide any further explanation or rationale for this conclusion.  The examiner also noted that the conditions during service were acute and that there was no evidence of chronicity of care, despite the Veteran's lay statements respecting continuity of symptomatology, which the examiner did not address.  Thus, both of the examiner's opinions respecting the Veteran's bilateral knees are also inadequate.

In light of the above, the Board finds that the above claims must be remanded as the previous examiner's addendum opinions are significantly lacking in adequacy.  In order to ensure compliance with the previous remand, the Veteran should be afforded new VA examinations as to his claimed conditions by specialist examiners/physicians rather than the physician's assistant who previously examined the Veteran, in order to obtain adequate medical examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

With regards to the special monthly compensation claim, that claim is intertwined with the above remanded claims and it is therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any identified VA and private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Alexandria and New Orleans VA Medical Centers, or any other VA medical facility that may have treated the Veteran-but particularly since March 2016-and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, bilateral knee, eye, and allergic disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further efforts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a comprehensive orthopedic VA examination with an orthopedic physician other than the previous examiner in order to determine whether the Veteran's lumbar spine and bilateral knee disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all lumbar spine and bilateral knee disorders found, to including any arthritic conditions thereof.  The examiner must provide diagnoses for the Veteran's lumbar spine and bilateral knees, or provide an explanation as to why no condition is diagnosed for that particular joint.

The examiner should then opine whether the Veteran's lumbar spine and bilateral knee disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

Respecting the lumbar spine, the examiner must specifically opine whether the Veteran's herniated disc at the L5-S1 and degenerative disc disease (DDD) of the lumbar spine are related to military service.  In so discussing, the examiner should particularly address service treatment records from July 1987 noting that the Veteran passed out; the examiner should also address post-service VA treatment records in November 1990 and June 1992 indicating two on-the-job back injuries.  

Regarding the right knee, the examiner should address the May 1987 service treatment record noting a right lateral collateral ligament strain.

Regarding the left knee, the examiner should address the July and August 1987 service treatment records noting a left patellofemoral contusion and left patellar tendon strain, respectively.  

Regarding all of the above requested opinions, the examiner should address the Veteran's lay statements regarding history, onset and continuity of symptomatology since active service as to his lumbar spine and bilateral knees.

The examiner should also address all previous VA examinations respecting the Veteran's lumbar spine and bilateral knees, and the findings and conclusions found therein.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an ear, nose and throat physician other than the previous examiner in order to determine whether the Veteran's allergic disorders, including rhinitis and/or sinusitis, are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all allergic disorders found, to include any chronic sinusitis and/or rhinitis.  

The examiner should then opine whether the Veteran's allergic disorders, including chronic sinusitis and/or rhinitis, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should address the Veteran's lay statements regarding history, onset and continuity of symptomatology since active service, and all previous VA examinations respecting the Veteran's claimed allergic disorders including any sinusitis and/or rhinitis, and the findings and conclusions found therein.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an ophthalmologist/eye specialist other than the previous examiner in order to determine whether the Veteran's eye disorders, including conjunctivitis, blepharitis and dry eye syndrome, are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all eye disorders found, to include conjunctivitis, blepharitis and dry eye syndrome.  

The examiner should then opine whether the Veteran's eye disorders, including conjunctivitis, blepharitis and dry eye syndrome, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner must minimally address all of those noted conditions unless the examiner provides an opinion with a rationale respecting why those previously noted eye diagnoses in the claims file were mis-diagnosed and/or inappropriately diagnosed.  

The examiner should address the Veteran's service treatment records: May 1988, complaints of blurred vision with visual acuity of 20/30 bilaterally; August 10, 1988, bilateral visual acuity of 20/80 with suspected malingering; and, August 15, 1988, visual acuity of 20/40 on the right and 20/30 on the left in with suggested malingering.  The examiner should also address the Veteran's vision complaints in a June 2008 VA treatment record following a train derailment.  

Next, the examiner should opine whether it is more likely, less likely, or at least as likely as not that the Veteran's noted refractive error was subjected to a superimposed disease or injury that created additional disability during active service.  In this respect, the examiner should address the July 1987 service treatment record noting that the Veteran passed out and the December 1987 record indicating that the Veteran suffered a head injury while sleepwalking; the examiner should also address post-service VA treatment records from November 1990 and June 1992 regarding two on-the-job head injuries.

Regarding the above opinions, the examiner should address the Veteran's lay statements regarding history, onset and continuity of symptomatology since active service, and all previous VA examinations respecting the Veteran's claimed eye disorders including conjunctivitis, blepharitis and dry eye syndrome, and the findings and conclusions found therein.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, bilateral knee, eye and allergic disorders, and entitlement to special monthly compensation based on aid and attendance and/or housebound status.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

